905 P.2d 624 (1995)
80 Hawai`i 118
GECC FINANCIAL CORPORATION, Petitioner-Appellee,
v.
Lois I. JAFFARIAN and Becky H. Pillard, Respondents-Appellants.
No. 16397.
Supreme Court of Hawai`i.
October 31, 1995.
David C. Farmer, Lyle M. Ishida, Lynce & Farmer, on the briefs, Honolulu, for petitioner-appellee.
Edward C. Kemper, on the briefs, Honolulu, for respondents-appellants.
*625 Before MOON, C.J., LEVINSON, NAKAYAMA and RAMIL, JJ., and CHANG, Circuit Judge, in place of KLEIN, J., recused.
NAKAYAMA, Justice.
We issued a writ of certiorari to review the decision of the Intermediate Court of Appeals (ICA) in GECC Financial Corp. v. Jaffarian, 79 Hawai`i 516, 904 P.2d 530 (1995), specifically to address whether, on a motion for summary judgment, the plaintiff-movant has the initial burden of disproving every affirmative defense asserted by the defendant.
In the present case, the circuit court granted the plaintiff-appellee's motion for summary judgment. On appeal, the ICA vacated the circuit court's order granting summary judgment, holding that genuine issues of material fact remained. In its opinion, the ICA held, inter alia, that, in moving for summary judgment, "the plaintiff[-movant] must ... disprove every affirmative defense asserted against it." In a concurring opinion, Judge Acoba set forth reasons why plaintiff-movants should not be required to disprove every affirmative defense asserted by the defendant.
We affirm the judgment of the ICA vacating the circuit court's order granting summary judgment and remanding for further proceedings. However, regarding the issue of whether plaintiffs-movants are required to disprove affirmative defenses, we disagree with the majority and adopt Judge Acoba's concurring analysis. Accordingly, we hold that a plaintiff-movant is not required to disprove affirmative defenses asserted by a defendant in order to prevail on a motion for summary judgment.